DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the third edge” and “the fourth edge."  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 21 recites the limitation "A1."  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claims 13, 22-24 rejected under 35 USC 112 as being dependent on a rejected claim.

Double Patenting
Claims 1-5, 8, 14 of this application is patentably indistinct from claims 1, 10-13, 16 of Application No. 17/030966. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-5, 8, 14, 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, 16 of copending Application No. 17/030966 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each and every limitation of these claims are present within the claims of the copending application and therefore claiming the same invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann Eitle, German Patent Application DE 202 03 311.
Regarding claim 1, Hoffmann discloses a building panel comprising a first panel (11), a second panel (12) and a mechanical locking device (tongue portion of 10) for locking the first panel to the second panel, the mechanical locking device being configured for an assembly by a displacement of the second panel in relation to the first panel in a vertical direction to obtain a locked position of the first panel and the second panel (Figs. 1, 2, generally), wherein the first panel comprises a first edge (main body edge portion shown in the figures), a first panel surface (top ) and a second panel surface (bottom), and the second panel comprises a second edge (main body edge portion shown in the figures), wherein the mechanical locking device comprises a locking strip (16) extending from the first edge in a direction parallel to the first and second panel surfaces (Figs. 1-2), wherein the locking strip comprises a locking strip edge (outer distal edge), wherein the locking strip comprises a first locking strip surface extending in a direction substantially corresponding to the direction of the first panel surface of the first panel (at 38), wherein the locking strip comprises a second locking strip surface extending in a direction substantially corresponding to direction of the second panel surface of the first panel (horizontally extending surface at upper side of 16), wherein the locking strip comprises a locking element (40) configured to cooperate with a locking groove (groove of 12 into which 16 is inserted) at the second edge of the second panel for locking in a direction parallel to the first panel surface, wherein one of the first or second edge comprises a tongue (30) configured to cooperate with a tongue groove (20) at the other one of the first or second edge for locking in a vertical direction, wherein the first edge comprises a first positioning element (upper surface of groove at 34) and a second edge comprises a second positioning element (at 54), the first and second positioning elements being configured to engage with each other and decrease vertical movement of the second panel relative to the first panel toward the second panel surface in the locked position (Fig. 2), wherein the mechanical locking device comprises a first flexing groove (34) extending from a transition between the first locking strip surface and the first edge and into the first panel at a third angle from the first panel surface (Figs. 1, 2), wherein the third In re Aller, 105 USPQ 233    The phrases “for locking,” “configured for an assembly,” “configured to cooperate,” “configured to engage,” “configured to flex,” and “being formed so as to be one of slid longitudinally or plugged circumferentially into the slots of the construction profiles” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Hoffmann discloses a building panel but does not disclose specifically wherein the width of the opening of the first flexing groove is within the range of about 0.6 mm to about 2.5 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel groove width within the given ration range for an effective flex for locking between panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 3, Hoffmann discloses a building panel but does not disclose wherein the first flexing groove has a depth that is within the range of about 2.5 mm to about 15 mm.  It would have 
Regarding claim 4, Hoffmann discloses a building panel but does not disclose wherein the ratio between the depth of the first flexing groove and the width of the first flexing groove is about 2 to about 10.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel groove depth to width ratio within the given range for an effective flex for locking between panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 5, Hoffmann discloses a building panel wherein the first flexing groove has a bottom (see Figs. 1, 2).  
Regarding claim 6, Hoffmann discloses a building panel, but does not specifically disclose wherein a ratio between a length M of the bottom of the flexing groove and the width T of the opening of the flexing groove is within the range of about 0.5 to about 2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel length to width ratio within the given range for an effective flex for locking between panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 7, Hoffmann discloses a building panel, but does not disclose wherein the first locking strip edge is positioned at a distance Z from the first edge, wherein Z is within the range of about 4 mm to about 12 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the locking strip edge within the given range for 
Regarding claim 8, Hoffmann discloses a building panel but does not disclose wherein the ratio between the depth of the first flexing groove and the width of the first flexing groove is about 2 to about 10.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel groove depth to width ratio within the given range for an effective flex for locking between panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 9, Hoffmann discloses a building panel wherein the flexing groove has a length L (see Figures).  
Regarding claim 10, Hoffmann discloses a building panel wherein the first panel comprises a third edge and a fourth edge (edge shown in the Figures and the opposing edge), the third edge being at a distance TL from the fourth edge (see Figures, generally).  
Regarding claim 11, Hoffmann discloses a building panel wherein the length L of the flexing groove extends from the third edge of the first panel to the fourth edge of the first panel (it extends the length of the edge).  
Regarding claim 12, Hoffmann discloses a building panel wherein the flexing groove has a fifth edge and a sixth edge (parallel sides of groove as shown in Figs. 1, 2), the fifth edge (82) being positioned at a distance X from the third edge and the sixth edge being positioned at the distance X from the fourth edge (see Figures, generally).  
Regarding claim 13, Hoffmann discloses a building panel but does not specifically disclose wherein the distance X is within the range of about 1 mm to about 30 mm.  It would have been obvious 
Regarding claim 14, Hoffmann discloses a building panel wherein the bottom of the locking element is essentially arch-shaped (see Figs. 1, 2).  
Regarding claim 15, Hoffman discloses a building panel wherein the bottom of the flexing groove is essentially triangular see Fig. 2; both sides of bottom edges are essentially triangular).  
Regarding claim 16, Hoffmann discloses a building panel wherein a cross-sectional shape of the flexing groove (8) is essentially rectangular or square (see Figs. 1, 2).  
Regarding claim 17, Hoffmann discloses a building panel wherein the opening of the flexing groove that is connected to the first edge is positioned at a distance Al in the vertical direction from the first panel surface (see Figures).  
Regarding claim 18, Hoffmann discloses a building panel but does not specifically disclose wherein the distance Al is within the range of about 2 mm to about 7 mm.    It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the distance to the panel surface within the given range for an effective flex for locking between panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 19, Hoffmann discloses a building panel wherein the bottom of the flexing groove is positioned at a distance A3 in a vertical direction from the second panel surface (see Figures, generally).  
Regarding claim 20, Hoffmann discloses a building panel but does not specifically disclose wherein the distance A3 is within the range of about 1 mm to about 7 mm.  It would have been obvious 
Regarding claim 21, Hoffmann discloses a building panel wherein the flexing groove extends a distance A2 in a direction essentially perpendicular to the second panel surface (see Figures), but does not specifically disclose wherein A2 is equal to the distance Q minus the distance Al minus the distance A3 ((Q)-(A1)-(A3)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the distances within the given range for effective and sufficiently thick panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 22, Hoffmann discloses a building panel but does not specifically disclose wherein a ratio between the distance A2 and the distance A3 is about 0.8 to about 3.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the distances within the given range for effective and sufficiently thick panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 23, Hoffmann discloses a building panel but does not specifically disclose wherein a ratio between the distance A2 and the distance Al is about 0.3 to about 1.2.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the distances within the given range for effective and sufficiently thick panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 24, Hoffmann discloses a building panel but does not specifically disclose wherein a ratio between the sum of the distance A2 plus the distance A3 and the distance Q (((A2)+(A3))/(Q)) is about 0.25 to about 0.5.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the distances within the given range for effective and sufficiently thick panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 25, Hoffmann discloses a building panel wherein the mechanical locking device is configured to lock the first panel and the second panel in a first direction parallel to the first panel surface and/or in a second direction perpendicular to the first panel surface (as shown in the figures, it will lock in at least one direction in order to effectively form a surface).  The phrase “configured to lock” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633